Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant’s election of Group I, Claims 1-14 in the reply filed on 1/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the retainer post" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 2410701 to Zalkind.
Zalkind discloses (Claim 1). A storage device comprising an enclosure 40 including a plurality of walls that cooperate to define an internal space within the enclosure 40 and a storage-drawer support (“41” of USP 2319283) coupled to at least one wall in the internal space, a storage drawer movable relative to the storage-drawer support along a path within the internal space from a closed position to an opened position, the storage drawer contained within the internal space in the closed position and the storage drawer having a portion located in the internal space and a portion located outside the internal space in the opened position (such as shown in Fig. 1), and Claim 2). The storage device of claim 1, wherein storage drawer includes a basin, first and second rails, and a drawer stop (410,401), and at least a portion of the drawer retainer is arranged to lie in the path of the storage drawer in the locked configuration to receive the drawer stop in the opened position to block movement of the storage drawer; (Claim 3). The storage device of claim 1, wherein the retainer includes a mount and at least one retainer post (one of vertical portions of U wire 411), and the retainer post engages the storage drawer in the locked configuration; (Claim 4). The storage device of claim 3, wherein the mount includes a backing plate 412 and a fastener 426; (Claim 5). The storage device of claim 4, wherein the backing plate is arranged to lie on an exterior surface of a wall 412 of the enclosure in the locked configuration; (Claim 7). The storage device of claim 3, wherein the retainer post 411 is press fit to the mount; (Claim 9). The storage device of claim 3, wherein the retainer post is arranged to extend through an aperture in the enclosure so that at least a portion of the retainer post extends into the internal space and engages the storage drawer; (Claim 10). The storage device of claim 1, wherein the retainer .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zalkind in view of USP 4239306 to Klaus.
Claim 11 of a storage device comprising an enclosure including a plurality of walls that cooperate to define an internal space within the enclosure and a storage-drawer support coupled to at least one wall in the internal space, a storage drawer movable relative to the storage-drawer support along a path within the internal space from a closed position to an opened position, the storage drawer contained within the internal space in the closed position and the storage drawer having a portion located in the internal space and a portion located outside the internal space in the opened position (such as shown in Fig. 1), and a drawer retainer (shown in Figs. 2-3) removably coupled to the enclosure 40 outside of the internal space and configured to change from a locked configuration to an unlocked configuration, wherein the drawer retainer is configured to extend into the internal space and engage the storage drawer in the locked configuration to block movement of the storage drawer further away from the enclosure when the storage drawer is in the opened position and configured to disengage selectively from the enclosure so that the storage drawer is movable to disengage from the storage-drawer support when the retainer is in the unlocked configuration; Claims 12-13 of the retainer includes a back plate 412 and a post 411, and the back plate 412 is coupled to the enclosure outside of the internal space.
The differences being that Zalkind fails to clearly disclose the limitations in (i) Claim 6; (ii) Claim 8; (iii) Claim 11 of a plurality of storage drawers movable relative to the storage-drawer support along respective paths within the internal space from a closed position to an opened position, the storage drawers contained within the internal space in the closed position and having a portion located in the internal space and a Claim 12 of a plurality of retainer posts; and (v) Claim 14.
Regarding (i) Claim 6, since a thumbscrew is a well-known and commercially available fastener, it would have been obvious and well within the level of one skilled in the art to modify the fastener of Zalkind to include a thumbscrew and the thumbscrew is arranged to extend through an aperture in the backing plate and into an aperture in the enclosure to couple the retainer to the enclosure in order to increase the overall versatility of the storage device.  
Regarding (ii) Claim 8, since welding is a well-known and commercially available fastener, it would have been obvious and well within the level of one skilled in the art to modify the fastener of Zalkind to such that the retainer post is welded to the mount.  
Regarding (iii) Claim 11, Klaus shows that it is well known in the art to provide a storage device comprising an enclosure 16 including a plurality of walls, a plurality of storage drawers 18. Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Klaus, to modify Zalkind to include the limitations in Claim 11 of a plurality of storage drawers movable relative to the storage-drawer support along respective paths within the internal space from a closed position to an opened position, the storage drawers contained within the internal space in the closed position and having a portion located in the internal space and a portion located outside the internal space in the opened position in order to increase the overall versatility of the storage device.
Regarding (iv) and (v), since Zalkind, as modified, comprises a plurality of storage drawers, it would have been obvious and well within the level of one skilled in the art to modify Zalkind to include the limitations in Claim 12 of a plurality of retainer posts, and Claim 14 of wherein the plurality of retainer posts is configured to engage each storage drawer when the storage drawers are in the opened position and the retainer is in the locked configuration in order to increase the overall versatility of the storage device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
February 4, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637